DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2,4,6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 7,765,685) in view of Wilkinson (US 2005/0123356).
Claim 1: Brown provides a pipe retrieval machine (Fig. 7A) comprising:
a frame (Fig. 7A; see outer portion of pipe manipulation device 700 that supports the other components) defining a decoupling region (513 region; Fig. 7B) and a travel axis (Fig. 7A; longitudinal axis of pipe 10); a transporting mechanism ( 512,514; Fig. 7B; Col. 6 line 13-28; Col. 9 line 46 – Col. 10 line 14) supported on the frame (Fig. 7B) and having a first gripping structure (512) adjacent an infeed end (Fig. 7A; end of machine 700 on the right of region 513) of the machine and a second gripping structure (514) adjacent an outfeed end (Fig. 7B; end of machine 700 on the left of region 513) of the machine, the decoupling region disposed between the first and second gripping structures (Fig. 7B); a drive system (510) configured to move the first and second 
While the first gripping structure and the second gripping structure are independently and automatically controllable to change from the steady state speed according to position of the joint relative to the decoupling device (Col. 7 line 61- Col. 8 line 10) Brown fails to explicitly disclose one or more safety features configured to stop the drive system either automatically or through manual action.
However, Wilkinson teaches a pipe retrieval machine that includes a control system comprising one or more safety features configured to stop the drive system either automatically or through manual action (paragraph [0038]; “a remote-control device that permits the operator to control function of the auto-advancing pipe installation device including “on-off”, travel, stop, energize feed system and “kill”).
Therefore, it would have been obvious to modify the machine provided by Brown to include the safety features as taught by Wilkinson in order to stop the machine through manual action. 
Claim 2: In a further embodiment, Brown teaches a pipe retrieval machine (Fig. 9 and 18A-C) that includes a decoupling device (860, pipe coupler handler; Figs. 9 and 18A-C)in the decoupling region (513 region Fig. 9) and having a decoupler (860), the decoupler being automatically operable to engage a locking part of the pipe joint (13 -coupler- Fig. 18A), and the decoupling device being configured to selectively and automatically slow the pipe relative to the steady state speed (Fig. 18B; Col. 14 lines 16-38).

Claim 4: Wilkinson teaches the one or more safety features include one or more emergency stops configured, if actuated, to stop the drive system (paragraph [0038]; “a remote-control device that permits the operator to control function of the auto-advancing pipe installation device including “on-off”, travel, stop, energize feed system and “kill”).
Claim 6: Wilkinson teaches further comprising: a user interface or control panel configured to receive inputs from a user and provide outputs to the user; and a control system operable to control the drive system to move the transporting mechanism, wherein the control system is accessible via the user interface (paragraph [0038]; “a remote-control device that permits the operator to control function of the auto-advancing pipe installation device including “on-off”, travel, stop, energize feed system and “kill”).
Claim 7: Wilkinson teaches the one or more safety features includes an emergency stop on the user interface or control panel (paragraph [0038]; “a remote-control device that permits the operator to control function of the auto-advancing pipe installation device including “on-off”, travel, stop, energize feed system and “kill”).
Claim 9:  Wilkinson teaches the one or more safety features includes one or more emergency stops, and wherein each of the one or more emergency stops is an emergency stop button that is actuatable by manually pressing the button and releasable or resettable by manually twisting the button (paragraph [0038]; “a remote-control device that permits the operator to control function of the auto-advancing pipe installation device including “on-off”, travel, stop, energize feed system and “kill”).
Allowable Subject Matter
Claims 3,5,8,10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        3/21/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726